ORDER
The Disciplinary Review Board having filed with the Court a certification of Board Counsel reporting that MICHAEL LEE BLOCK of VOORHEES, who was admitted to the bar of this State in 1990, has failed to pay the final installment of a sanction payable to the Disciplinary Oversight Committee, and the Court having ordered on October 14, 2005, that respondent’s failure to *265comply with the payment schedule would result in his immediate temporary suspension from practice without further notice, and good cause appearing;
It is ORDERED that MICHAEL LEE BLOCK is hereby temporarily suspended from the practice of law pending payment in full to the Disciplinary Oversight Committee of the sanction ordered by the Court on August 29, 2005, effective immediately, and until the further Order of the Court; and it is further
ORDERED that MICHAEL LEE BLOCK be restrained and enjoined from practicing law (luring the period of suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.